Title: To George Washington from William Taylor, 12 February 1799
From: Taylor, William
To: Washington, George



Dr Sir
St⟨illegible⟩ Nr Manchester [England] Feby 12th 1799

I have taken the Liberty to send for your Acceptance a small cask of early pottatoes for planting, (if you think them worth notice); they are ship’d on board the Felicity of Alexandria and addres’d to Mr John Potts of that place, by whom myself and Mr Cripps were introduc’d to you on the sixth of May Last. there is two sorts of them Viz. early Dwarf and d[itt]o Champion, both of which are as good of their kind as any we have, the Dwarfs are at the bottom of the Cask. I am dr Sr with sincere Respect and Esteem and thanks for the Civilities I receiv’d at Mount Vernon Yrs

William Taylor


N:B: We generally plant them in March if the Season suits, in dry Light soil dung’d with Horse Litter about 4 inches asunder in the rows and the rows about 6 inches from each other,

this for the Dwarfs, the Champions a Little farther asunder, and 3 inches deep.

